Title: To George Washington from David Forman, 16 December 1781
From: Forman, David
To: Washington, George


                        Sir
                            Freehold Sunday 16th Decr 1781
                            
                        
                        
                            I this morning recd the inclosed diary from my Intelligencer stationed in the High lands of Middle Town.
                    by it Your Excly will be informed of the Sailling of a very considerable fleete from Sandy Hook—I am Sorry I have it not in my power to form an opinion of there distination or what they have on board—perhaps a few days may enable me to give some Acct. of them. Could I have been able to have taken a ride to the lines as usual upon those occasions, I might I presume have gathered a tolerable Acct. of there distination &c. but since I discharged the Horseman I had ingaged for that purpose my going down has become Impractacable— for advanced Season of the Year and Sailing of the fleete will I presume render it Needless longer to keep persons imployed to observe  the Movements of the Enimies Shipping.Your Excly will please to instruct me on that head by return of the Horseman.   I have the Honr to be yr Exclys Most Obdt Humble ServtDavid Forman Enclosure
                                                
                            
                                
                                    12-15 December 1781
                                
                            
                            114 Sail including the Ships of War Which are 14 by—12 O Clock they are all out of the Hook and the
                                foremost out of Sight they Stand S.E. With the Wind at W.N.W. there is but 2 Small Ships of War Left in the Bay at
                                this time.
                            Sir
                            I left the Lines Last Evening the friends to Government Seems to be Silent and Know
                                Not What is to be Done Next. Yours on Command.
                            
                                John Stillwell.
                            
                            
                                Wensday Decembr the 12.
                                Weather Clear Wind W.S.W. 2 Sailoff Afternoon they Come in and Come too they
                                    are 2 frigates of the Red Sqadron.
                                Thursday Decembr the 13.
                                Weather Clear Wind fresh at W. Nothing off—the 2 frigates that Came in yesterday Got by.
                                Fryday Decembr the 14
                                Morning Clear Wind W.N.W. 3 heavy Signal Guns fired at Day Light at New York—A Sail in the Ofing—Near 12 OClock A Number of Shiping Appear Under Sail in the Narrowes and falling Down Some Are Without  by 2 OClock there is Near Sixty Sail Betwen the Bancks one of them Very Large With a red  flag at foretop masthead the Wind Dieing and the flood Tide they make But Slow Way A Great Number More in the Narrowes Under Sail Some Appear Large Night Comes on there is
                                    None Got Down to the Anchoring Ground this Evening.
                                Saterday December the 15
                                Before Day Break A heavy Gun fired from the fleet at Day Light the Weather Clear Wind W. and Light there is no Sail Without and About the Point of the Hook and Near 60 Sail More
                                    falling down it flood Tide and they got under  very Small Sail they make Slow Way there one 90 Gun Ship 4 Others of the Line 1 of 50 Guns 2 of 0 8 frigates and Smaller Ships of War the 90
                                    Gun Ship has a Red flag at fore top masthed She is an Admiral there is A
                                    forty Gun Ship has A large Red Union flag topside  at foremasthead as
                                    A Signal of Disappointment—there is in this fleet 103 Ships of Topsail Vessels 11 Sail of Sloops
                                    and Schooners.
                            

                        
                        
                    